DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 22 been renumbered claim 24.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to wearable finger probe, classified in A61B8/4477.
II. Claims 19-24, drawn to finger-retention sleeve, classified in A61B8/4455.
The inventions are independent or distinct, each from the other because:
Inventions I. and II. are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require the features of the finger-retention element 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
During a telephone conversation with Dennis Majeski on 5/13/2021 a provisional election was made without traverse to prosecute the invention of I., claims 1-18. Affirmation of this election must be made by applicant in replying to this Office action. Claims 19-24 were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Accordingly claims 1-18 are examined below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 5 and 14 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 5 and 14 read as “wherein the first and second arrays are oriented parallel to each other”. However, claims 1-4 as well as claims 10-13 disclose how the arrays are angled to some degree in relation to the longitudinal axis of the finger. Thus is it unclear how these arrays are oriented in relation to the longitudinal axis, yet also remaining parallel to one another. Figures 1-4 and Fig. 11, all show the two arrays at the distal end of the probe, however, all fail to show the arrays as being parallel to one another. Corrective action is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, and 10-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, and 10-13 all mention a range or ranges of degrees in which one or both of the arrays should be angled from the longitudinal axis. However, the claims are all worded as 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Guigne et al. (US20060025690), hereinafter “Guigne”, in view of Frei et al. (US4144877), hereinafter “Frei”.
Regarding claim 1, Guigne teaches of a wearable ultrasound probe (Guigne teaches in [0002], “an acoustic probe device that could be easily used”), comprising a first and a second ultrasound array wherein the two arrays are angled differently (Guigne teaches in [0019] & fig. 3, “Fig. 3 illustrates a situation in which a transducer device 32 and the larger transducer array 42 are placed on sides of a portion of the patient’s body, that are angled about 120 degrees, but not close (within 100) of exact opposite sides…Here, the device 32 is used solely to transmit a beam and the large array 42 is used solely as a sonic detector”), and that the first ultrasound array comprises a phased array and the second ultrasound array comprises a linear array (Guigne teaches in [0015], “The array allows pulses delivered to the 64 transducers to be phased so as to produce a narrow beam (a beam with a narrow spread angle). The beam spread angle can be reduced by using an array with more transducers. The narrow spread angle increases the resolution of the resulting images”; as well as [0022], “a beam former 122 that controls the phases of pulses to produce narrow (or wide) bean spread angles and to determine the direction of propagation of the beam”. As one of ordinary skill in the art, it is well known that phased array is composed of compact straight line of elements meaning that it is composed of linear arrays). However, Guigne fails to teach of a housing unit containing finger-receiving aperture, and fails to mention a change in position or angle of either of the two arrays.
Frei discloses, regarding claim 1, a housing having a dorsal side and a palmar side, a proximal end and a distal end, and a longitudinal axis extending therebetween; wherein the proximal end comprises a finger-receiving aperture (Frei teaches in Fig. 1 & Column 3, lines 22-27, “the back of a flexible glove 10 which has an electrical connector 11 secured to the back Frei teaches in Fig. 4 & Column 4, lines 14-20, “The transducer members 16 and 17 are also spaced from one another by about 5 milimeters’ spacing between their adjacent parallel edges. The spacing chosen can be less than five millimeters, and will be related to the geometry of the particular transducer elements. The transducer elements 16 and 17 are so positioned within the fingertip 10a”; as well as in Column 4, lines 59-62 & 64-68, “It should be understood that the present invention contemplates the use of any number of transducer elements arranged relative to one another in any pattern…It should further be noted that the transducer elements…may have closer spacings than disclosed in order to increase the sensitivity of the device”. Frei shows two arrays positioned at the tip of a finger-retaining aperture of the ultrasonic probe, in which one of the arrays is more proximal to the device than the other (stacked on top of each other). Yet, Frei also discloses that the positioning of the two arrays relative to one another can vary). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying positions of the arrays relative to one another on the housing of Frei’s invention with the phased and linear ultrasonic arrays of Guigne. The motivation to make such a modification would be to improve image quality and resolution 
Regarding claim 2, Guigne teaches of a first and a second ultrasound array wherein the two arrays are angled differently (Guigne teaches in [0019] & fig. 3, “Fig. 3 illustrates a situation in which a transducer device 32 and the larger transducer array 42 are placed on sides of a portion of the patient’s body, that are angled about 120 degrees, but not close (within 100) of exact opposite sides…Here, the device 32 is used solely to transmit a beam and the large array 42 is used solely as a sonic detector”). However, Guigne fails to teach of the degree that the array is angled.
Frei discloses, regarding claim 2, wherein the first ultrasound array is angled about 75-90 degrees from the longitudinal axis; and wherein the second ultrasound array is angled about 20-40 degrees from the longitudinal axis (Frei teaches in Fig. 4 & Column 4, lines 14-20, “The transducer members 16 and 17 are also spaced from one another by about 5 milimeters’ spacing between their adjacent parallel edges. The spacing chosen can be less than five millimeters, and will be related to the geometry of the particular transducer elements. The transducer elements 16 and 17 are so positioned within the fingertip 10a”; as well as in Column 4, lines 59-62 & 64-68, “It should be understood that the present invention contemplates the use of any number of transducer elements arranged relative to one another in any pattern…It should further be noted that the transducer elements…may have closer spacings than disclosed in order to increase the sensitivity of the device”. Frei shows two arrays positioned at the tip of a finger-retaining aperture of the ultrasonic probe, in which one of the arrays is more proximal to the device than the other (stacked on top of each other). Yet, Frei also discloses that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying positions of the arrays of Frei with the ultrasonic phased and linear arrays of Guigne. The motivation to make such a modification would be to improve image quality and resolution while keeping the imaging probe as ergonomic as possible so as not to cause an unnatural bend for the clinician to accomplish such enhanced imaging.
Regarding claim 3, Guigne teaches of a first and a second ultrasound array wherein the two arrays are angled differently (Guigne teaches in [0019] & fig. 3, “Fig. 3 illustrates a situation in which a transducer device 32 and the larger transducer array 42 are placed on sides of a portion of the patient’s body, that are angled about 120 degrees, but not close (within 100) of exact opposite sides…Here, the device 32 is used solely to transmit a beam and the large array 42 is used solely as a sonic detector”). However, Guigne fails to teach of the degree that the array is angled.
Frei discloses, regarding claim 3, wherein the first ultrasound array is angled about 80-85 degrees from the longitudinal axis; and wherein the second ultrasound array is angled about 20-30 degrees from the longitudinal axis (Frei teaches in Fig. 4 & Column 4, lines 14-20, “The transducer members 16 and 17 are also spaced from one another by about 5 milimeters’ spacing between their adjacent parallel edges. The spacing chosen can be less than five Column 4, lines 59-62 & 64-68, “It should be understood that the present invention contemplates the use of any number of transducer elements arranged relative to one another in any pattern…It should further be noted that the transducer elements…may have closer spacings than disclosed in order to increase the sensitivity of the device”. Frei shows two arrays positioned at the tip of a finger-retaining aperture of the ultrasonic probe, in which one of the arrays is more proximal to the device than the other (stacked on top of each other). Yet, Frei also discloses that the positioning of the two arrays relative to one another can vary). Thus, one of ordinary skill in the art, would be able to move the arrays to be angled 80-85 degrees and 20-30 degrees from the longitudinal axis, if that would enhance the imaging of the target region while minimizing unnatural bending of the clinician’s hand while handling the probe.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying positions of the arrays of Frei with the ultrasonic phased and linear arrays of Guigne. The motivation to make such a modification would be to improve image quality and resolution while keeping the imaging probe as ergonomic as possible so as not to cause an unnatural bend for the clinician to accomplish such enhanced imaging.
Regarding claim 4, Guigne teaches of a first and a second ultrasound array wherein the two arrays are angled differently (Guigne teaches in [0019] & fig. 3, “Fig. 3 illustrates a situation in which a transducer device 32 and the larger transducer array 42 are placed on sides of a portion of the patient’s body, that are angled about 120 degrees, but not close (within 100) 
Frei discloses, regarding claim 4, wherein the second ultrasound array is angled about 105-155 degrees away from the first ultrasound array (Frei teaches in Fig. 4 & Column 4, lines 14-20, “The transducer members 16 and 17 are also spaced from one another by about 5 milimeters’ spacing between their adjacent parallel edges. The spacing chosen can be less than five millimeters, and will be related to the geometry of the particular transducer elements. The transducer elements 16 and 17 are so positioned within the fingertip 10a”; as well as in Column 4, lines 59-62 & 64-68, “It should be understood that the present invention contemplates the use of any number of transducer elements arranged relative to one another in any pattern…It should further be noted that the transducer elements…may have closer spacings than disclosed in order to increase the sensitivity of the device”. Frei shows two arrays positioned at the tip of a finger-retaining aperture of the ultrasonic probe, in which one of the arrays is more proximal to the device than the other (stacked on top of each other). Yet, Frei also discloses that the positioning of the two arrays relative to one another can vary). Thus, one of ordinary skill in the art, would be able to move one of the arrays to be angled 105-155 degrees from the longitudinal axis, if that would enhance the imaging of the target region while minimizing unnatural bending of the clinician’s hand while handling the probe.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying positions of the arrays of Frei with the ultrasonic phased and linear arrays of Guigne. The motivation to make such a modification 
Regarding claim 10, Guigne teaches of a wearable ultrasound probe (Guigne teaches in [0002], “an acoustic probe device that could be easily used”), comprising a first and a second ultrasound array wherein the two arrays are angled differently (Guigne teaches in [0019] & fig. 3, “Fig. 3 illustrates a situation in which a transducer device 32 and the larger transducer array 42 are placed on sides of a portion of the patient’s body, that are angled about 120 degrees, but not close (within 100) of exact opposite sides…Here, the device 32 is used solely to transmit a beam and the large array 42 is used solely as a sonic detector”), wherein the first ultrasound array is a phased array and the second ultrasound array is a linear array (Guigne teaches in [0015], “The array allows pulses delivered to the 64 transducers to be phased so as to produce a narrow beam (a beam with a narrow spread angle). The beam spread angle can be reduced by using an array with more transducers. The narrow spread angle increases the resolution of the resulting images”; as well as [0022], “a beam former 122 that controls the phases of pulses to produce narrow (or wide) bean spread angles and to determine the direction of propagation of the beam”. As one of ordinary skill in the art, it is well known that phased array is composed of compact straight line of elements meaning that it is composed of linear arrays). However, Guigne fails to teach of a housing unit containing finger-receiving aperture, and fails to mention a change in position or angle of either of the two arrays.
Frei discloses, regarding claim 10, a housing having a dorsal side and a palmar side, a proximal end and a distal end, and a longitudinal axis extending therebetween; wherein the Frei teaches in Fig. 1 & Column 3, lines 22-27, “the back of a flexible glove 10 which has an electrical connector 11 secured to the back thereof. The electrical connector receives an input cable 12 coming from a transducer head (not visible in FIG. 1) which lies along the front side extending from the tip of the fore-finger” indicating a housing structure containing finger-receiving apertures), a first ultrasound array disposed at the distal end; and a second ultrasound array disposed adjacent the distal end and proximal to the first ultrasound array, wherein the second ultrasound array is angled about 105-155 degrees from the first ultrasound array (Frei teaches in Fig. 4 & Column 4, lines 14-20, “The transducer members 16 and 17 are also spaced from one another by about 5 milimeters’ spacing between their adjacent parallel edges. The spacing chosen can be less than five millimeters, and will be related to the geometry of the particular transducer elements. The transducer elements 16 and 17 are so positioned within the fingertip 10a”; as well as in Column 4, lines 59-62 & 64-68, “It should be understood that the present invention contemplates the use of any number of transducer elements arranged relative to one another in any pattern…It should further be noted that the transducer elements…may have closer spacings than disclosed in order to increase the sensitivity of the device”. Frei shows two arrays positioned at the tip of a finger-retaining aperture of the ultrasonic probe, in which one of the arrays is more proximal to the device than the other (stacked on top of each other). Yet, Frei also discloses that the positioning of the two arrays relative to one another can vary). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying positions of the arrays relative to one another on the housing of Frei’s invention with the phased and linear ultrasonic arrays of Guigne. The 
Regarding claim 11, Guigne teaches of a first and a second ultrasound array wherein the two arrays are angled differently (Guigne teaches in [0019] & fig. 3, “Fig. 3 illustrates a situation in which a transducer device 32 and the larger transducer array 42 are placed on sides of a portion of the patient’s body, that are angled about 120 degrees, but not close (within 100) of exact opposite sides…Here, the device 32 is used solely to transmit a beam and the large array 42 is used solely as a sonic detector”). However, Guigne fails to teach of the degree that the array is angled.
Frei discloses, regarding claim 11, wherein the second ultrasound array is angled about 115-135 degrees from the first ultrasound array (Frei teaches in Fig. 4 & Column 4, lines 14-20, “The transducer members 16 and 17 are also spaced from one another by about 5 milimeters’ spacing between their adjacent parallel edges. The spacing chosen can be less than five millimeters, and will be related to the geometry of the particular transducer elements. The transducer elements 16 and 17 are so positioned within the fingertip 10a”; as well as in Column 4, lines 59-62 & 64-68, “It should be understood that the present invention contemplates the use of any number of transducer elements arranged relative to one another in any pattern…It should further be noted that the transducer elements…may have closer spacings than disclosed in order to increase the sensitivity of the device”. Frei shows two arrays positioned at the tip of a finger-retaining aperture of the ultrasonic probe, in which one of the arrays is more proximal to the device than the other (stacked on top of each other). Yet, Frei also discloses that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying positions of the arrays of Frei with the ultrasonic phased and linear arrays of Guigne. The motivation to make such a modification would be to improve image quality and resolution while keeping the imaging probe as ergonomic as possible so as not to cause an unnatural bend for the clinician to accomplish such enhanced imaging.
Regarding claim 12, Guigne teaches of a first and a second ultrasound array wherein the two arrays are angled differently (Guigne teaches in [0019] & fig. 3, “Fig. 3 illustrates a situation in which a transducer device 32 and the larger transducer array 42 are placed on sides of a portion of the patient’s body, that are angled about 120 degrees, but not close (within 100) of exact opposite sides…Here, the device 32 is used solely to transmit a beam and the large array 42 is used solely as a sonic detector”). However, Guigne fails to teach of the degree that the array is angled.
Frei discloses, regarding claim 12, wherein the second ultrasound array is angled about 115-125 degrees from the first ultrasound array (Frei teaches in Fig. 4 & Column 4, lines 14-20, “The transducer members 16 and 17 are also spaced from one another by about 5 milimeters’ spacing between their adjacent parallel edges. The spacing chosen can be less than five millimeters, and will be related to the geometry of the particular transducer elements. The Column 4, lines 59-62 & 64-68, “It should be understood that the present invention contemplates the use of any number of transducer elements arranged relative to one another in any pattern…It should further be noted that the transducer elements…may have closer spacings than disclosed in order to increase the sensitivity of the device”. Frei shows two arrays positioned at the tip of a finger-retaining aperture of the ultrasonic probe, in which one of the arrays is more proximal to the device than the other (stacked on top of each other). Yet, Frei also discloses that the positioning of the two arrays relative to one another can vary). Thus, one of ordinary skill in the art, would be able to move one of the arrays to be angled 115-125 degrees from the longitudinal axis, if that would enhance the imaging of the target region while minimizing unnatural bending of the clinician’s hand while handling the probe.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying positions of the arrays of Frei with the ultrasonic phased and linear arrays of Guigne. The motivation to make such a modification would be to improve image quality and resolution while keeping the imaging probe as ergonomic as possible so as not to cause an unnatural bend for the clinician to accomplish such enhanced imaging.
Regarding claim 13, Guigne teaches of a first and a second ultrasound array wherein the two arrays are angled differently (Guigne teaches in [0019] & fig. 3, “Fig. 3 illustrates a situation in which a transducer device 32 and the larger transducer array 42 are placed on sides of a portion of the patient’s body, that are angled about 120 degrees, but not close (within 100) of exact opposite sides…Here, the device 32 is used solely to transmit a beam and the large 
Frei discloses, regarding claim 13, wherein the first ultrasound array is angled about 60-105 degrees from the longitudinal axis, and wherein the second ultrasound array is angled about 10-50 degrees from the longitudinal axis (Frei teaches in Fig. 4 & Column 4, lines 14-20, “The transducer members 16 and 17 are also spaced from one another by about 5 milimeters’ spacing between their adjacent parallel edges. The spacing chosen can be less than five millimeters, and will be related to the geometry of the particular transducer elements. The transducer elements 16 and 17 are so positioned within the fingertip 10a”; as well as in Column 4, lines 59-62 & 64-68, “It should be understood that the present invention contemplates the use of any number of transducer elements arranged relative to one another in any pattern…It should further be noted that the transducer elements…may have closer spacings than disclosed in order to increase the sensitivity of the device”. Frei shows two arrays positioned at the tip of a finger-retaining aperture of the ultrasonic probe, in which one of the arrays is more proximal to the device than the other (stacked on top of each other). Yet, Frei also discloses that the positioning of the two arrays relative to one another can vary). Thus, one of ordinary skill in the art, would be able to move the arrays to be angled 60-105 degrees and 10-50 degrees from the longitudinal axis, if that would enhance the imaging of the target region while minimizing unnatural bending of the clinician’s hand while handling the probe.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the varying positions of the arrays of Frei with the ultrasonic phased and linear arrays of Guigne. The motivation to make such a modification .
Claims 5, 7-9, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Guigne et al. (US20060025690), hereinafter “Guigne”, in view of Frei et al. (US4144877), hereinafter “Frei”, as applied to claims 1 and 10 above, in further view of Couty (FR3016121A1).
Note: In attached French to English machine translation will be referenced to in the rejections below.
Regarding claim 5, Guigne teaches of the use of multiple arrays (Guigne teaches in [0018], “The use of two or more transducer devices that probe the location of interest from different locations enables the generation of a clearer image of the location of interest”). Frei teaches of multiple arrays housed on a fingertip (Frei teaches in Column 1, lines 47-49, “The transducer elements are then suitably secured relative to one another, for example at the fingertip of the flexible glove”). However, both Guigne and Frei fail to teach that the arrays are parallel to each other.
Couty discloses, regarding claim 5, wherein the first and second arrays are oriented parallel to each other (Frei teaches in Column 3, lines 14-16 – “The transducer members 16 and 17 are also spaced from one another by about 5 millimeters’ spacing between their adjacent parallel edges”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the parallel oriented arrays of Couty with the ultrasonic 
Regarding claim 7, Guigne teaches of a glove housing for the arrays (Guigne teaches in [0003], “The acoustic body probe includes a glove device that can be worn on a person’s hand and that includes at least one and preferably a plurality of finger receivers that receive fingers of the caregiver”). Frei also teaches of a glove housing for the arrays (Frei teaches in Column 1, lines 47-49, “The transducer elements are then suitably secured relative to one another, for example at the fingertip of the flexible glove”). However, both Guigne and Frei fail to teach of a finger-retention element.
Couty discloses, regarding claim 7, wherein the finger-receiving aperture comprises a finger-retention element (Frei teaches in Column 1, lines 47-49 – “The transducer elements are then suitably secured relative to one another, for example at the fingertip of the flexible glove”; as well as Fig. 2 & Column 2, line 67 – Column 3, line 2 – “a transducer head insert which is to be fixed inside the front tip of the forefinger of the glove of FIG. 1 with the transducer elements facing outwardly of the glove”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the finger-retention element of Couty with the glove housing elements of Guigne and Frei. The motivation to make such a modification would be to ensure that the finger does not encounter slipping within the device that could cause unwanted movement to the probe or noise to the image.  
Regarding claim 8, Guigne teaches of a glove housing for the arrays (Guigne teaches in [0003], “The acoustic body probe includes a glove device that can be worn on a person’s hand and that includes at least one and preferably a plurality of finger receivers that receive fingers of the caregiver”). Frei also teaches of a glove housing for the arrays (Frei teaches in Column 1, lines 47-49, “The transducer elements are then suitably secured relative to one another, for example at the fingertip of the flexible glove”). However, both Guigne and Frei fail to teach of a left and right side of the finger retention portion, or a gripping element.
Couty discloses, regarding claim 8, wherein the housing further comprises a left side and a right side, and wherein the left and right sides each comprises a gripping element (Couty teaches in Fig. 6 & Fig. 7.A; as well as in [0001] – “the ultrasound probe holders are ergonomic and molded onto the fingerprint to ensure congruence between the probe and the examiner’s hand”).

    PNG
    media_image1.png
    67
    290
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    67
    290
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the finger-receiving aperture with two sides for each finger with a gripping element of Couty with the glove housing of Guigne and Frei. The motivation to 
Regarding claim 9, Guigne teaches of a glove housing for the arrays (Guigne teaches in [0003], “The acoustic body probe includes a glove device that can be worn on a person’s hand and that includes at least one and preferably a plurality of finger receivers that receive fingers of the caregiver”). Frei also teaches of a glove housing for the arrays (Frei teaches in Column 1, lines 47-49, “The transducer elements are then suitably secured relative to one another, for example at the fingertip of the flexible glove”). However, both Guigne and Frei fail to teach of gripping elements positioning.
Couty discloses, regarding claim 9, wherein the gripping elements are positioned adjacent the distal end (Couty teaches in [0001] – “the ultrasound probe holders are ergonomic and molded onto the fingerprint to ensure congruence between the probe and the examiner’s hand”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gripping elements of Couty with the housing of Guigne and Frei. The motivation to make such a modification would be to ensure that the finger does not encounter slipping within the device that could cause unwanted movement to the probe or noise to the image.  
Regarding claim 14, Guigne teaches of the use of multiple arrays (Guigne teaches in [0018], “The use of two or more transducer devices that probe the location of interest from different locations enables the generation of a clearer image of the location of interest”). Frei teaches of multiple arrays housed on a fingertip (Frei teaches in Column 1, lines 47-49, “The 
Couty discloses, regarding claim 14, wherein the first and second arrays are oriented parallel to each other (Frei teaches in Column 3, lines 14-16 – “The transducer members 16 and 17 are also spaced from one another by about 5 millimeters’ spacing between their adjacent parallel edges”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the parallel oriented arrays of Couty with the ultrasonic phased and linear arrays of Guigne and the position varying arrays of Frei. The motivation to make such a modification would be to improve image quality and resolution while keeping the imaging probe as ergonomic as possible so as not to cause an unnatural bend for the clinician to accomplish such enhanced imaging.
Regarding claim 16, Guigne teaches of a glove housing for the arrays (Guigne teaches in [0003], “The acoustic body probe includes a glove device that can be worn on a person’s hand and that includes at least one and preferably a plurality of finger receivers that receive fingers of the caregiver”). Frei also teaches of a glove housing for the arrays (Frei teaches in Column 1, lines 47-49, “The transducer elements are then suitably secured relative to one another, for example at the fingertip of the flexible glove”). However, both Guigne and Frei fail to teach of a finger-retention element.
Couty discloses, regarding claim 16, wherein the finger-receiving aperture comprises a finger-retention element (Frei teaches in Column 1, lines 47-49 – “The transducer elements are Fig. 2 & Column 2, line 67 – Column 3 line 2 – “a transducer head insert which is to be fixed inside the front tip of the forefinger of the glove of FIG. 1 with the transducer elements facing outwardly of the glove”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the finger-retention element of Couty with the glove housing elements of Guigne and Frei. The motivation to make such a modification would be to ensure that the finger does not encounter slipping within the device that could cause unwanted movement to the probe or noise to the image.  
Regarding claim 17, Guigne teaches of a glove housing for the arrays (Guigne teaches in [0003], “The acoustic body probe includes a glove device that can be worn on a person’s hand and that includes at least one and preferably a plurality of finger receivers that receive fingers of the caregiver”). Frei also teaches of a glove housing for the arrays (Frei teaches in Column 1, lines 47-49, “The transducer elements are then suitably secured relative to one another, for example at the fingertip of the flexible glove”). However, both Guigne and Frei fail to teach of a left and right side of the finger retention portion, or a gripping element.
Couty discloses, regarding claim 17, wherein the housing further comprises a left side and a right side, and wherein the left and right sides each comprises a gripping element (Couty teaches in Fig. 6 & Fig. 7.A; as well as in [0001] – “the ultrasound probe holders are ergonomic and molded onto the fingerprint to ensure congruence between the probe and the examiner’s hand”).

    PNG
    media_image1.png
    67
    290
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    67
    290
    media_image1.png
    Greyscale
. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the finger-receiving aperture with two sides for each finger with a gripping element of Couty with the glove housing of Guigne and Frei. The motivation to make such a modification would be to ensure that the finger does not encounter slipping within the device that could cause unwanted movement to the probe or noise to the image.
Regarding claim 18, Guigne teaches of a glove housing for the arrays (Guigne teaches in [0003], “The acoustic body probe includes a glove device that can be worn on a person’s hand and that includes at least one and preferably a plurality of finger receivers that receive fingers of the caregiver”). Frei also teaches of a glove housing for the arrays (Frei teaches in Column 1, lines 47-49, “The transducer elements are then suitably secured relative to one another, for example at the fingertip of the flexible glove”). However, both Guigne and Frei fail to teach of gripping elements positioning.
Couty discloses, regarding claim 18, wherein the gripping elements are positioned adjacent the distal end (Couty teaches in [0001] – “the ultrasound probe holders are ergonomic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the gripping elements of Couty with the housing of Guigne and Frei. The motivation to make such a modification would be to ensure that the finger does not encounter slipping within the device that could cause unwanted movement to the probe or noise to the image.  
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guigne et al. (US20060025690), hereinafter “Guigne”, in view of Frei et al. (US4144877), hereinafter “Frei”, as applied to claims 1 and 10 above, in further view of Epps et al. (WO2015138643), hereinafter “Epps”.
Regarding claim 6, Guigne teaches of using multiple arrays (Guigne teaches in [0018], “The use of two or more transducer devices that probe the location of interest from different locations enables the generation of a clearer image of the location of interest”). Frei also teaches of the utilization of multiple arrays (Frei teaches in Column 3, lines 39-43, “a pair of spaced transducer elements 16 and 17. While the transducer 16 and 17 may be of any desired type, they are preferably formed of a type which is matched to the impedance of human tissue”). However, both Guigne and Frei fail to teach that the two arrays are oriented transverse.
Epps discloses, regarding claim 6, wherein the first and second arrays are oriented transverse to the longitudinal axis (Epps teaches in [0022] – “The use of a linear array in a finger-mounted probe can be particularly advantageous. The probe can be configured so that as well as in [0024], “A bi-plane array 21 employs elements 22, 24 arranged in both orientation to create a bi-plane probe capable of creating scan planes both parallel and transverse to the finger orientation. A user can select either parallel 22 or transverse 24 elements…A finger mounted probe is particularly advantageous for use by field medics who lack specialized ultrasound expertise because the ergonomic form of the probe leverages innate hand-eye coordination to simplify use and training”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use transverse orientation of the arrays disclosed in Epps with multiple arrays of Guigne and Frei. The motivation to make such a modification would be to improve image quality and resolution while keeping the imaging probe as ergonomic as possible so as not to cause an unnatural bend for the clinician to accomplish such enhanced imaging. This is done, by incorporating an array design wherein the two arrays are oriented transverse to the finger they are mounted on. 
Regarding claim 15, Guigne teaches of using multiple arrays (Guigne teaches in [0018], “The use of two or more transducer devices that probe the location of interest from different locations enables the generation of a clearer image of the location of interest”). Frei also teaches of the utilization of multiple arrays (Frei teaches in Column 3, lines 39-43, “a pair of spaced transducer elements 16 and 17. While the transducer 16 and 17 may be of any desired type, they are preferably formed of a type which is matched to the impedance of human 
Epps discloses, regarding claim 15, wherein the first and second arrays are oriented transverse to the longitudinal axis (Epps teaches in [0022] – “The use of a linear array in a finger-mounted probe can be particularly advantageous. The probe can be configured so that the linear array images a scan plane that is parallel to the length dimension of the finger, or in another configuration, transverse to the finger”; as well as in [0024], “A bi-plane array 21 employs elements 22, 24 arranged in both orientation to create a bi-plane probe capable of creating scan planes both parallel and transverse to the finger orientation. A user can select either parallel 22 or transverse 24 elements…A finger mounted probe is particularly advantageous for use by field medics who lack specialized ultrasound expertise because the ergonomic form of the probe leverages innate hand-eye coordination to simplify use and training”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use transverse orientation of the arrays disclosed in Epps with multiple arrays of Guigne and Frei. The motivation to make such a modification would be to improve image quality and resolution while keeping the imaging probe as ergonomic as possible so as not to cause an unnatural bend for the clinician to accomplish such enhanced imaging. This is done, by incorporating an array design wherein the two arrays are oriented transverse to the finger they are mounted on.   
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIA C RIEDY/Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793